Exhibit 12.1 Ratio of Earnings to Fixed Charges (amounts in thousands) Fiscal Year Ended May29,2005 toApril 12, April13,2006 toJune 3, Fiscal Year 2003 2004 2005 2006 2006 2007 Earnings: Income (Loss) before Provision for Income Taxes $ 113,332 $ 114,980 $ 172,251 $ 150,944 $ (36,982 ) $ (72,624 ) Plus: Fixed Charges 39,371 44,445 47,775 42,045 29,223 189,226 $ 152,703 $ 159,425 $ 220,026 $ 192,989 $ (7,759 ) $ 116,602 Fixed Charges: Gross Interest Expense $ 2,779 $ 5,863 $ 7,132 $ 4,609 $ 18,093 $ 134,313 Amortization of Deferred Debt Charges 31 75 98 495 5,283 10,250 Estimate of Interest Expense Within Operating Leases 36,561 38,507 40,545 36,941 5,847 44,663 $ 39,371 $ 44,445 $ 47,775 $ 42,045 $ 29,223 $ 189,226 Ratio of Earnings to Fixed Charges 3.9x 3.6x 4.6x 4.6x * * * Due to losses for the period April 13, 2006 to June 3, 2006 and for the fiscal year ended June 2, 2007, the coverage ratio was less than 1:1. BCFWC must generate additional pretax earnings of $37.0 million and $72.6 million, respectively.
